Citation Nr: 1759796	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-29 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation rating in excess of 20 percent for degenerative arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1984 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Salt Lake City, Utah. 

In September 2009, a decision by a Decision Review Officer (DRO) increased the Veteran's initial disability rating from 10 percent to 20 percent for the left knee condition. In January 2013, the Board remanded the matter for additional development. The case was returned to the Board in August 2015 and the Board remanded the issue for an addendum medical opinion. After development was completed, the Board denied an increased rating for the left knee disability and awarded a separate rating based on left knee instability in April 2016. The Board also determined that TDIU was not before the Board at that time.

The Veteran timely appealed the Board's denial and TDIU determination to the United States Court of Appeals for Veterans Claims (Court). In May 2016, both parties filed a Joint Motion for Partial Remand (JMR) and requested that the Court vacate the Board's decision, excluding the Board's award of a separate rating for left knee instability. In May 2016, the Court granted the JMR and remanded the matter to the Board for action consistent with the JMR.

In February 2017, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the left knee.                                                                                                                   

The Veteran appealed this decision to the Court. In August 2017, the Court granted a JMR filed by the parties, which requested a vacatur and remand of the February 2017 decision addressing the issue with regard to the Veteran's degenerative arthritis of the left knee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

The Board must reconsider this case in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. An examination must also determine whether a disability is manifested by weakened movement, excess fatigability, incoordination, or pain, and, where feasible, express these determinations in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. § 4.59. 

In Sharp, the Court held that a VA examination was inadequate because the VA examiner, although acknowledging that the veteran was not suffering from a flare of any of his conditions, failed to ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss, regarding his flares by alternative means.

The Board has reviewed the Veteran's VA examinations throughout the appeals period, namely the June 2008, August 2008, and January 2013 VA examination reports, and concludes that these findings do not meet the specifications of Correia. Specifically, the examiners did not address whether the range of motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  

In addition, the August 2009 and October 2013 VA examination reports are inadequate under DeLuca and Sharp, because no examiner opined whether the Veteran experienced further loss of range of motion during flare-ups. 
Given this, the Board is not satisfied that the examination reports are adequate for a contemporaneous rating. Therefore, an additional examination is necessary under 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity of his degenerative arthritis of the left  knee. His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

The examiner should provide the range of motion of the Veteran's left knee and comment on the degree of functional loss due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. The examiner should report (in degrees) the point at which pain is objectively recorded. In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The examination report must confirm that all such testing has been made and reflect the results of the testing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a complete rationale for any opinion given.

2. Thereafter, readjudicate the issue on appeal. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




